Citation Nr: 0126088	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  93-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to March 1, 1998 for 
the grant of entitlement to a total disability rating based 
upon individual unemployability due to service-connected 
disabilities (TDIU).

(The claim of entitlement to service connection for an 
acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD), is addressed in a separate Board 
decision.)


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel

INTRODUCTION

The veteran had active duty for training from July to 
December of 1957 and served on active duty from March 1963 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri.


REMAND

The veteran was informed of the appealed July 1998 rating 
decision on August 7, 1998.  His Notice of Disagreement was 
received by the RO on April 29, 1999 and was, apparently, 
placed out of sequence in the claims file.  The RO issued a 
Statement of the Case on October 24, 2000, and the veteran's 
Substantive Appeal was received on December 26, 2000.  
However, to date, the RO has not addressed the question of 
the timeliness of the December 2000 Substantive Appeal.  See 
38 C.F.R. § 20.302(b) (2001).  This question should first be 
addressed by the RO, rather than the Board, so that the 
veteran has the opportunity to provide evidence and argument 
on this matter and is not prejudiced by the VA's action.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO for the 
following action:

The RO should again adjudicate the 
veteran's claim of entitlement to an 
effective date prior to March 1, 1998 for 
the grant of entitlement to TDIU.  This 
should be accomplished as soon as 
possible, as the veteran has been 
determined to be terminally ill.  If the 
determination remains in any way adverse 
to the veteran, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional adjudication in compliance with the VA's 
due process requirements, and the Board intimates no opinion, 
either factual or legal, as to the ultimate outcome of this 
case.  

The veteran has the right to submit additional evidence and 
argument on this matter.  See generally Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  However, no action is 
required of the veteran until he is so notified by the RO.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




